COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



JOE FEIJOO, 


§


 




 


 


No. 08-12-00015-CR




Appellant,


§


 




 


 


Appeal from the




v. 


§


 




 


 


205th Judicial
  District Court




 


§


 




THE STATE OF TEXAS,


 


of El Paso
  County, Texas




 


§


 




Appellee.


 


(TC# 930D05584)




 


§


 



MEMORANDUM OPINION
 
            Joe Feijoo attempts to appeal his
conviction of attempted murder.  Finding
that Appellant did not timely file his notice of appeal, we dismiss the appeal for
want of jurisdiction.
A
timely notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo v. State, 918 S.W.2d 519, 522
(Tex.Crim.App. 1996).  The record before
us reflects that sentence was imposed in open court on July 28, 1993.  Appellant filed an untimely motion for new
trial on September 26, 2011.  Therefore,
his notice of appeal was due to be filed August 27, 1993, thirty days after the
date sentence was imposed in open court. 
See Tex.R.App.P. 26.2(a)(1).  Appellant’s notice of appeal filed on January
10, 2012 is untimely.  Accordingly, we
dismiss the appeal for want of jurisdiction.
                                                                        GUADALUPE
RIVERA, Justice
February 1, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)